In a negligence action to recover damages for personal injuries, etc., defendant appeals from an order of the Supreme Court, Queens County (Graci, J.), dated November 21, 1984, which (1) denied his motion for summary judgment dismissing the complaint and (2) conditionally granted plaintiffs’ cross motion to vacate their default in opposing a motion to preclude.
Order reversed, on the law and as an exercise of discretion, with costs, defendant’s motion granted, plaintiffs’ cross motion denied, and complaint dismissed.
Plaintiffs made an insufficient showing of merit in support of their cross motion to vacate their default in opposing a motion to preclude. Accordingly, defendant’s motion should have been granted and plaintiffs’ cross motion denied. Lazer, J. P., Thompson, Rubin and Kunzeman, JJ., concur.